DEBORAH K. HAMON
                               CSR, RDR, CRR, TMR, TCRR
                                OFFICIAL COURT REPORTER
                                                                                     FILED IN
                              ROCKWALL COUNTY COURT AT LAW                    5th COURT OF APPEALS
                                                                                   DALLAS, TEXAS
December 21, 2015                                                             12/21/2015 5:32:33 PM
                                                                                     LISA MATZ
                                                                                       Clerk


Ms. Lisa Matz, Clerk                           via TAMES Records Submission Portal
Court of Appeals - 5th District
George L. Allen Courts Bldg., 2nd Fl.
600 Commerce St., Ste. 200
Dallas, Texas 75202-4653

Re:    Appellate Court Cause Number 05-15-01493-CV
       Trial Court Cause Number CI15-070

Style: Caroline D. Cook vs. Michael Gay Cook

Dear Ms. Matz:

In response to the Court Order dated December 14, 2015, please be advised that there was no
hearing setting a supersedeas bond in the above-referenced case. At the very end of the hearing
on forcible entry and detainer, Mr. Prisock inquired in what amount the Court would set the
supersedeas bond in the event an appeal were later to be filed; however, it is my understanding
that no motion has ever been officially filed requesting the Court to set a supersedeas bond, nor
has a supersedeas bond been posted with the court in this matter.

Sincerely,

/s/ Deborah K. Hamon
Deborah K. Hamon




       Rockwall County Courthouse · 1111 E. Yellowjacket Ln. ⋅ Suite 403 · Rockwall, Texas 75087
                            Telephone (972) 204-6413 · Fax (972) 204-6419